Case 1:20-cv-21601-KMW Document 67 Entered on FLSD Docket 07/17/2020 Page 1 of 1


   From:            Archy
   To:              Goldstein, Ross; FLSDdb_efile Williams; Feeley, Matthew (USAFLS); Frank, David
   Subject:         Emergency help needed today!
   Date:            Friday, July 17, 2020 10:57:34 AM




   Dear Judge Williams,

   I wrote you yesterday and saw that you received my message. The Doctor told his wife a
   few minutes ago that Jonathan's blood pressure is at a dangerous level! He also
   told Jonathan that he might have a heart attack! He might die! His health is in your
   hands. Please release my sons today. They are being effected physically, mentally and
   Spiritually. We will all be attending the audio conference on Tuesday the 21st so there is
   no need for them to remain held.

   A loving father of them both,

   Mark S. Grenon
